 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                               DISTRICT OF NEVADA

10

11       PETER M. BERGNA,                                          Case No. 3:18-cv-00358-HDM-WGC
12                             Petitioner,                         ORDER
13               v.
14       WARDEN BACA, et al.,
15                             Respondents.
16

17              Petitioner has submitted an application to proceed in forma pauperis (ECF No. 3, ECF No.

18   4) 1 and a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The court finds that

19   petitioner is able to pay the full filing fee of five dollars ($5.00).

20              IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

21   No. 3, ECF No. 4) is DENIED. Petitioner shall have thirty (30) days from the date that this order

22   is entered to have the filing fee of five dollars ($5.00) sent to the clerk of the court. Failure to

23   comply will result in the dismissal of this action.

24   ///

25   ///

26   ///

27   ///

28   1
         ECF No. 4 was docketed incorrectly, but it still shows as a pending motion.
                                                                  1
 1          IT FURTHER IS ORDERED that the clerk of the court shall send petitioner two copies of

 2   this order. Petitioner is ordered to make the necessary arrangements to have one copy of this

 3   order attached to the check paying the filing fee.

 4          DATED: November 20, 2018.
 5                                                               ______________________________
                                                                 HOWARD D. MCKIBBEN
 6                                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
